Citation Nr: 0417010	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-27 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence to reopen a previously 
denied claim for service connection for a low back disability 
(claimed as degenerative disc disease of the lumbar spine) 
has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty for nearly 20 years from 
August 1952 to July 1962, August 1962 to December 1968, and 
from December 1968 to March 1972.

In June 1989, the Board of Veterans' Appeals (Board) denied 
the veteran's original claim for service connection for a 
lumbar spine disability.

This matter comes to the Board on appeal from an April 2002 
rating decision, in which the RO, inter alia, declined to 
reopen a claim for service connection for lumbar spine 
disability (then characterized as spondolysis) had not been 
received.  The veteran filed a notice of disagreement (NOD) 
in September 2002.  As reflected in a statement of the case 
(SOC) issued by the RO in July 2003, the RO later found new 
and material evidence to reopen the claim, but then denied 
service connection for lumbar spine disability (then 
characterized as degenerative disc disease of the lumbar 
spine, on the merits).  The veteran filed a substantive 
appeal in August 2003.

The Board notes that, regardless of the RO's characterization 
and adjudication of the claim, the Board must determine 
whether new and material evidence to reopen the claim has 
been received, before proceeding further, inasmuch as this 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Hence, the issue is properly characterized as a 
petition to reopen, as on the title page.  Moreover, as the 
veteran has been provided notice of the legal authority 
governing claims to reopen-as discussed in more detail, 
below-the Board finds that the veteran is not prejudiced by 
the Board's consideration of the claim in light of the 
pertinent legal applicable to his claim on appeal.  





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for on appeal has been accomplished.

2.  In June 1989, the Board denied service connection for a 
lumbar spine disability.

3.  Evidence received since the June 1989 Board decision is 
essentially duplicative or cumulative in nature, does not 
bear directly or substantially upon the issue at hand, and/or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a low back disability (claimed as degenerative disc 
disease of the lumbar spine). 


CONCLUSIONS OF LAW

1.  The Board's June 1989 decision denying the veteran's 
claim for service connection for a lumbar spine disability is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2003).

2.  The evidence associated with the claims file since the 
Board's June 1989 denial is not new and material; thus, the 
requirements to reopen the veteran's claim have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (in 
effect prior to August 2001), and 20.1105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A.              § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  
However, as there are, nonetheless, duties to notify and 
assist owed the veteran, the Board determines, in any event, 
that all notification and development action needed to render 
a fair decision on the issue on appeal has been accomplished.

Through a December 2001 letter, the April 2002 rating 
decision and the July 2003 SOC, the veteran and his 
representative have been notified of the law and regulations 
governing the claim, the evidence that has been considered in 
connection with his appeal, and the bases for the denial of 
the claim.  The Board notes that, while the July 2003 SOC 
erroneously includes a citation to the version of the legal 
authority governing petitions to reopen filed after August 
2001, whereas this veteran's petition to reopen was filed 
before August 2001, as explained in more detail below, the 
correct legal standard was addressed in both the April 2002 
rating decision and the "Reasons and Bases" portion of the 
July 2003 SOC.  The RO afforded the veteran to respond to 
each of the aforementioned documents.  Under these 
circumstances, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit information and evidence.  

In the December 2001 letter to the veteran, the RO notified 
him of the evidence needed to reopen his claim.  The veteran 
was notified of the type of information he should submit, and 
was advised to submit any evidence in his possession.  In 
view of the December 2001 letter, the Board also finds that 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
has also been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The Board notes 
that, in response to the RO's December 2001 letter, the 
veteran requested, in January 2002, that the RO obtain 
records from Camp Lejuene Naval Hospital.  The records have 
been obtained and associated with the claims file.

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  In that case, the Court determined that VA 
had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  Id. at 422.  

In the current appeal, the Board notes that documents meeting 
the VCAA's notice requirements were provided to the veteran 
both before and after the rating decision on appeal, and 
after a substantially complete application was received.  
However, the veteran has not, in any way, been prejudiced by 
the RO's action.  As noted above, the December 2001, 
providing notice of the basic requirements for establishing 
service connection, and requesting information and/or 
evidence to support the claim, prior to the April 2002 rating 
decision on appeal.  Moreover, after the RO obtained several 
of the veteran's treatment records, the RO issued the July 
2003 SOC, explaining the deficiencies in the evidence.  On 
each occasion, the veteran was afforded the opportunity to 
respond.  The Board also points out that the case came to the 
Board in May 2004, well after the one-year period to respond 
to an initial notice (see 38 U.S.C.A. § 5103(b)(1)); and, the 
veteran has been afforded substantial time to submit, or 
provide information regarding the existence of, any 
additional evidence.

Under these circumstances, the Board finds that, to any 
extent that VA has failed to completely fulfill any duty to 
notify prior to the initial adjudication of the claim, such 
error is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, to include 
scheduling the veteran for a recent examination and obtaining 
a medical opinion.  Neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate the existence of, any additional medical 
or other relevant evidence that is necessary for a fair 
adjudication of the claim that has not already been obtained.  
Hence, the Board is aware of no circumstances in this matter 
that would put the VA on notice of the existence of any 
additional relevant evidence that, if obtained, would provide 
a basis to reopen the claim on appeal.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995). 

In view of all the foregoing, the Board finds that there is 
no prejudice to the veteran in the Board proceeding with a 
decision on appeal, at this juncture.

II.  Analysis of Petition to Reopen

In a June 1989 decision, the Board denied service connection 
for a lumbar spine disability.  Evidence considered at that 
time included the veteran's service medical records and the 
report of an August 1988 VA examination.  In its decision, 
the Board noted that the record contained competent evidence 
of lumbar pain in service, subsiding without residual 
disability, and spondylosis manifested several years after 
service; however, there was no competent evidence of a nexus 
between any current lumbar spine disability and service, to 
include the isolated complaint of pain noted therein, or 
service-connected disability.  

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Here, the veteran 
did not request reconsideration of the Board's June 1989 
decision, and no other exception to finality applies; hence, 
that decision is final as to the evidence then of record. 

The veteran filed the current claim to reopen in May 2001.  
Under the governing legal authority, VA may reopen and review 
a claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002)).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated above, "new" evidence is evidence that was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the Board's June 
1989 denial of service connection.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In the present case, evidence added to the record since June 
1989 includes additional VA vocational rehabilitation 
records; Navy Hospital records; private treatment records; 
reports of the September 1991, June 2002, and May 2003 VA 
examinations; and the veteran's statements.  The vocational 
rehabilitation records show the veteran's application in July 
1989.  The Navy Hospital records show complaints of, and 
treatment for, back pain in June 1992.  The private medical 
records show degenerative disc disease of the lumbosacral 
spine and degenerative arthritis, as well as a recovering 
lumbosacral strain of the veteran's back.  The VA reports of 
VA examination also document spondylosis in 1988, functional 
limitations in walking and lifting items in 2002, and 
objective evidence of limited and painful motion of the 
veteran's spine in 2003.  The May 2003 examination also 
includes an adverse medical opinion as to the etiology of the 
veteran's current back disability.  The veteran's statements 
refer to a lower back condition with pain that had existed 
well over 10 years and initially had its onset in service.

Although the recently received medical records are "new" in 
that these particular reports were not previously considered, 
insofar as the records reflect diagnoses of lumbar spine 
disability, they are cumulative of evidence previously of 
record; there was a diagnosis of lumbar spine disability at 
the time of the previous denial of the claim.  Significantly, 
neither the reports of VA examination nor the private 
treatment records is material for purposes of reopening the 
claim because such evidence does not include any medical 
indication or opinion that the veteran currently has a back 
disability that is medically related to service.  To the 
contrary, the May 2003 examination weighs against a finding 
of service connection and, thus, cannot constitute new and 
material evidence to reopen the claim.  

The veteran's assertions as to the origin of his back 
disability similarly provide no basis to reopen the claim.  
Even if the veteran's current contentions that his low back 
disability had its onset in service were considered new, the 
Board points out that, as a layperson, the veteran is not 
competent to provide a probative opinion on a medical matter, 
such as the etiology of a disability.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  Thus, where, as here, 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

In short, while the veteran claims that he is suffering from 
a low back disability (now claimed as degenerative disc 
disease of the lumbar spine), he has not submitted any 
competent evidence to support that claim.  Moreover, as 
nothing in the VCAA "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title" (38 U.S.C.A. § 5103A(f)), as 
noted above, the VCAA does not required VA to obtain a 
medical opinion as to a nexus between the claimed in-service 
injury and current disability.  

In the absence of new and material evidence, the requirements 
to reopen the claim for service connection for a low back 
disability (claimed as degenerative disc disease of the 
lumbar spine) have not been met; hence, the appeal must be 
denied.  As the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



ORDER

In the absence of new and material evidence, the application 
to reopen the claim for service connection for a low back 
disability (claimed as degenerative disc disease of the 
lumbar spine) is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



